Filed pursuant to Rule 424(b)(3) Registration Statement No.333-172202 Prospectus Supplement No. 1 (To Prospectus dated May 1, 2013) SNAP INTERACTIVE, INC. UP TO 6,630, This Prospectus Supplement No.1 supplements and amends the prospectus dated May 1, 2013, referred to herein as the Prospectus.This prospectus supplement is being filed to include the information set forth in our Quarterly Report on Form10-Q for the quarter ended March 31, 2013, which is attached hereto. This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information in this prospectus supplement updates or supersedes the information contained in the Prospectus, including any supplements and amendments thereto. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any supplements and amendments thereto. There are significant risks associated with an investment in our common stock. These risks are described under the caption “Risk Factors” beginning on page 3 of the Prospectus, as the same may be updated in prospectus supplements. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 9, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52176 SNAP INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Delaware 20-3191847 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 462 7th Avenue, 4th Floor, New York, NY 10018 (Address of principal executive offices) (Zip Code) (212) 594-5050 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstandingat May 8, 2013 Common Stock, par value $0.001 per share SNAP INTERACTIVE, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31,2013 Table of Contents PageNumber PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013(Unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012(Unaudited) 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2013 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for theThree Months Ended March 31, 2013 and 2012 (Unaudited) 4 Notes toCondensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 4. Controls and Procedures 21 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3. Defaults Upon Senior Securities 22 ITEM 4. Mine Safety Disclosures 22 ITEM 5. Other Information 22 ITEM 6. Exhibits 23 SIGNATURES 24 AYI, Snap, the Snap logo and other trademarks or service marks appearing in this report are the property of Snap Interactive, Inc.Trade names, trademarks and service marks of other companies appearing in this report are the property of their respective owners. References in this report to “DAUs” and “MAUs” mean daily active users and monthly active users, respectively, of our application.Unless otherwise indicated, these metrics are based on information that is reported by Facebook®.References in this report to active subscribers mean subscribers who have prepaid for current access to premium features of the AYI application and the term of whose subscription period has not yet expired. The metrics for subscribers are based on internally-derived metrics across all platforms through which our application is accessed. i FORWARD-LOOKING STATEMENTS Certain statements in this Quarterly Report on Form 10-Q constitute “forward-looking statements” made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 that are based on current expectations, estimates, forecasts and assumptions and are subject to risks and uncertainties.Words such as “anticipate,” “assume,” “believe,” “budget,” “continue,” “could,” “estimate,” “expect,” “forecast,” “goal,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “began,” “target,” “would” and variations of such words and similar expressions are intended to identify such forward-looking statements.All forward-looking statements speak only as of the date on which they are made.Such forward-looking statements are subject to certain risks, uncertainties and assumptions relating to certain factors that could cause actual results to differ materially from those anticipated in such statements, including, without limitation, the following: ● our heavy reliance onthe Facebook platform to run our application and Facebook’s ability to discontinue, limit or restrict access to its platform by us or our application, change its terms and conditions or other policies or features, including restricting methods of collecting payments and establish more favorable relationships with one or more of our competitors; ● our ability to generate revenue and achieve profitability in the future; ● our ability to derive revenue from our mobile platforms; ● our reliance on a small number of our total users for nearly all of our revenue; ● our ability to establish and maintain brand recognition; ● the intense competition in the social dating marketplace; ● our reliance on email campaigns to convert users to subscribers; ● our ability to effectively advertise our applications through a variety of advertising media; ● our ability to generate subscribers through advertising and marketing agreements with third party advertising and marketing providers; ● our ability to effectively manage our growth, including attracting and hiring key personnel; ● our ability to develop and market new technologies to respond to rapid technological changes; ● our ability to anticipate and respond to changing consumer trends and preferences; ● our ability to develop and support our application for mobile platforms; ● the success of the redesigned AYI brand and application; ● the success of new AYI features; ● the effect of new AYI features and branding on user engagement and conversion; ● our ability to obtain additional financing to execute our business plan; ● our reliance on our chief executive officer and sole director; ● our dependence on a single vendor to host the majority of our application traffic; ● our reliance upon credit card processors and related merchant account approvals; ● the increased governmental regulation of the online dating, social dating or Internet industries; ● our ability to comply with laws and regulations regarding privacy and protection of user data; ● our ability to protect our intellectual property; ● the potential impact of a finding that we have infringed on intellectual property rights of others; ● the effect of programming errors or flaws in our application; ● the effect of security breaches, computer viruses and computer hacking attacks; ● our limited insurance coverage and the risk of uninsured claims; ● the possibility that our users and subscribers may be harmed following interaction with other users and subscribers; ● the risk that we would be deemed a “dating service” or an “Internet dating service” under various state regulations; ● our ability to maintain effective internal controls over financial reporting; and ● other circumstances that could disrupt the functioning of our application and website. For a more detailed discussion of these and other factors that may affect our business, see the discussion in “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2012 and the discussion in Management’s Discussion and Analysis of Financial Condition and Results of Operations in this report.We caution that the foregoing list of factors is not exclusive, and new factors may emerge, or changes to the foregoing factors may occur, that could impact our business.We do not undertake any obligation to update any forward-looking statement, whether written or oral, relating to the matters discussed in this Quarterly Report on Form 10-Q, except to the extent required by applicable securities laws. Unless the context otherwise requires, references in this Quarterly Report on Form 10-Q to the terms “Snap,” “we,” “our,” “us” and the “Company” refer to Snap Interactive, Inc. and its subsidiaries on a consolidated basis. ii PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SNAP INTERACTIVE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Credit card holdback receivable Accounts receivable, net of allowances and reserves of$36,895 and $36,129, respectively Prepaid expense and other current assets Total current assets Fixed assets and intangible assets, net Notes receivable Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Total current liabilities Deferred rent Warrant liability Total liabilities Commitments Stockholders' equity: Preferred Stock, $0.001 par value, 10,000,000 shares authorized,none issued and outstanding - - Common Stock, $0.001 par value, 100,000,000 shares authorized, 44,257,826 and 44,007,826 shares issued, respectively, and 38,932,826 and 38,832,826 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensedconsolidated financial statements. 1 SNAP INTERACTIVE, INC. CONDENSEDCONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Revenues: Subscription revenue $ $ Advertising revenue Total revenues Costs and expenses: Programming, hosting and technology Compensation Professional fees Advertising and marketing General and administrative Total costs and expenses Loss from operations ) ) Interest income, net Mark-to-market adjustment on warrant liability ) Net lossbefore income taxes: ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average number of common shares used in calculating net loss per common share: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SNAP INTERACTIVE, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid- Accumulated Stockholders’ Shares Amount in Capital Deficit Equity Balance at December 31, 2012 $ $ $ ) $ Stock issued in exchange for domain name - Stock-based compensation expense for stock options - - ) - ) Stock-based compensation expense for restricted stock awards - - - Net loss - - - ) ) Balance at March 31, 2013 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SNAP INTERACTIVE, INC. CONDENSEDCONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of investment premium - Stock-based compensation expense Mark-to-market adjustment on warrant liability ) Changes in operating assets and liabilities: Restricted cash ) ) Credit card holdback receivable ) Accounts receivable, net ) Prepaid expense and other current assets ) Security deposit - Accounts payable and accrued expenses and other current liabilities Deferred rent ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of fixed assets ) ) Redemption (purchase) of short-term investments - Repayment (issuance) of notes receivable and accrued interest ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Net cash provided by financing activities - - Net(decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosure of noncash activity: AYI.com domain purchase in exchange for 100,000 shares of common stock $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Snap Interactive, Inc. (the “Company,” “we,” “our,” and “us”) and its wholly owned subsidiaries, eTwine, Inc. and Snap Mobile Limited.The condensed consolidated financial statements included in this report have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) and the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial information.Accordingly, the financial statements contained herein do not include all the information necessary for a comprehensive presentation of the Company’s financial position and results of operations.The Company believes that the disclosures are adequate to make the information presented not misleading. The financial statements contained herein should be read in conjunction with the Company’s auditedconsolidated financial statements and the related notes to the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, filed with the SEC on March 14, 2013. In the opinion of management, the accompanying unaudited condensed consolidated financial data contains all normal and recurring adjustments necessary to present fairly the consolidated financial condition, results of operations, and changes in cash flows of the Company for the interim periods presented.The Company’s historical results are not necessarily indicative of future operating results, and the results for the three months ended March 31, 2013, are not necessarily indicative of results for the year ending December 31, 2013, or for any other period. 2. Summary of Significant Accounting Policies During the three months ended March 31, 2013, there were no material changes to the Company’s significant accounting policies from those disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. 3. Restricted Cash During 2012, the Company established a line of credit with JPMorgan Chase Bank, National Association related to the Company’s corporate credit cards, which required the Company to place a cash collateral guarantee of 105% of the monthly credit line of $100,000 in a certificate of deposit for twelve months as collateral. Accordingly, the Company has recorded $105,211 as restricted cash on the balance sheet as of March 31, 2013. On January 11, 2013, the Company obtained a letter of credit from JP Morgan Chase Bank, N.A. in the amount of $200,000, in favor of Hewlett Packard Financial Services Company (“HP”).This letter of credit will expire on January 31, 2014. 4. Accounts Receivable, Net Accounts receivable, net consisted of the following at March 31, 2013 and December 31, 2012: March 31, December 31, (Unaudited) Accounts receivable $ $ Less:Reserve for future chargebacks ) ) Total accounts receivable, net $ $ Credit card payments for subscriptions and micro-transaction purchases typically settle several days after the date of purchase. As of March 31, 2013, the amount of unsettled transactions due from credit card payment processors amounted to $169,162, as compared to $112,885 at December 31, 2012. At March 31, 2013, the amount of accounts receivable due from Apple Inc. amounted to $161,355, as compared to $201,859 at December 31, 2012.These amounts are included in our accounts receivable. At March 31, 2013, we had accounts receivable from advertising networks that place advertisements on our application in the amount of $626, as compared to $27,469 at December 31, 2012. 5 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 5. Investments and Fair Value Measurements The fair value framework under the Financial Accounting Standards Board (“FASB”) guidance requires the categorization of assets and liabilities into three levels based upon the assumptions used to measure the assets or liabilities.Level 1 provides the most reliable measure of fair value, whereas Level 3, if applicable, generally would require significant management judgment.The three levels for categorizing assets and liabilities under the fair value measurement requirements are as follows: ● Level 1:Fair value measurement of the asset or liability using observable inputs such as quotedprices in active markets for identical assets or liabilities; ● Level 2:Fair value measurement of the asset or liability using inputs other than quoted prices that are observable for the applicable asset or liability, either directly or indirectly, such as quoted prices for similar (as opposed to identical) assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active; and ● Level 3:Fair value measurement of the asset or liability using unobservable inputs that reflect the Company’s own assumptions regarding the applicable asset or liability. The following table summarizes those liabilities as of March 31, 2013 and December 31, 2012: March 31, 2013 (Unaudited) December31, 2012 Level 1 Level2 Level3 Total Level 1 Level2 Level3 Total LIABILITIES: Warrant liability: Warrant liability $ — $ — $ $ $ — $ — $ $ Total warrant liability $ — $ — $ $ $ — $ — $ $ Interest earned on debt securities is recorded to “Interest income, net” on the Consolidated Statements of Operations. The Company issued common stock warrants in January 2011 in conjunction with an equity financing.In accordance with Accounting Standards Codification 480, Distinguishing Liabilities from Equity (“ASC 480”), the fair value of these warrants is classified as a liability on the Company’s Consolidated Balance Sheets because, according to the warrants' terms,a fundamental transaction could give rise to an obligation of the Company to pay cash to its warrant holders.Corresponding changes in the fair value of the warrants are recognized in earnings on the Company’s Consolidated Statements of Operations in each subsequent period. The Company’s warrant liability is carried at fair value and was classified as Level 3 in the fair value hierarchy due to the use of significant unobservable inputs.In order to calculate fair value, the Company uses a custom model developed with the assistance of an independent third-party valuation expert.This model, at each measurement date, calculates the fair value of the warrant liability using a Monte-Carlo style simulation, as the value of certain features of the warrant liability would not be captured by the standard Black-Scholes model. The following table summarizes the values of certain assumptions used in the custom model to estimate the fair value of the warrant liability at March 31, 2013 and December 31, 2012: March 31, December 31, (Unaudited) Stock price $ $ Strike price $ $ Remaining contractual term (years) Volatility 169.2% 171.9% Adjusted volatility 122.3% 121.1% Risk-free rate 0.3% 0.4% Dividend yield 0.0% 0.0% For the purposes of determining fair value, the Company used “adjusted volatility” in favor of “historical volatility” in its Monte-Carlo simulations. Historical realized volatility of the Company was calculated using weekly stock prices over a lookback period corresponding to the remaining contractual term of the warrants as of each valuation date.Management considered the lack of marketability of these instruments by incorporating a 10% incremental discount rate premium through a reduction of the volatility estimate (“volatility haircut”) to calculate the adjusted historical volatility as of each valuation date. Accounting Standards Update 2011-04, Fair Value Measurement (Topic 820) - Amendments to Achieve CommonFair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS (“ASU 2011-04”) indicates that “in the absence of a Level 1 input, a reporting entity should apply premiums or discounts when market participants would do so when pricing the asset or liability.”In accordance with ASU 2011-04, management estimated fair value from the perspective of market participants. 6 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6.Fixed Assets and Intangible Assets, Net Fixed assets and intangible assets, net consisted of the following at March 31, 2013 and December 31, 2012: March 31, December 31, (Unaudited) Computer equipment $ $ Furniture and fixtures Leasehold improvements Software Website domain name Website costs Total fixed assets Less: Accumulated depreciation and amortization ) ) Total fixed assets and intangible assets, net $ $ The Company onlyholds fixed assets in the United States.Depreciation and amortization expense for the three months ended March 31, 2013 was $42,033, as compared to $32,740 for the three months ended March 31, 2012. On January 23, 2013, the Company issued 100,000 shares of common stock with a fair value of $100,000 to an unrelated third party in exchange for the AYI.com domain name (See Note 12). 7. Notes Receivable At March 31, 2013, the Company had notes receivable in the aggregate amount of $166,885 due from one current and two former employees in the amounts of $92,727 and $74,158, respectively.The Company paid taxes on stock-based compensation on these employees’ behalf during 2011 and 2012 in exchange for these notes, and the outstanding amounts on the notes are secured by pledged stock certificates.The notes are due at various times during 2021-2023 and interest accrues on these notes at rates between 2.31% and 3.57% per annum. 8. Income Taxes We had no income tax benefit or provision for the three months ended March 31, 2013. Since the Company incurred a net loss for the three months ended March 31, 2013, there was no income tax expense for the period.Increases in deferred tax balances have been offset by a valuation allowance and therefore have no impact on our deferred income tax provision. In calculating the provision for income taxes on an interim basis, the Company estimates the annual effective income tax rate based upon the facts and circumstances known at that time and applies that rate to its year-to-date earnings or losses.The Company’s effective income tax rate is based on expected income and statutory tax rates and takes into consideration permanent differences between financial statement income and tax return income applicable to the Company in the various jurisdictions in which the Company operates.The effect of discrete items, such as changes in estimates, changes in enacted tax laws or rates or tax status, and unusual or infrequently occurring events, is recognized in the interim period in which the discrete item occurs.The accounting estimates used to compute the provision for income taxes may change as new events occur, additional information is obtained or as the result of new judicial interpretations or regulatory or tax law changes. 9.Accrued Expenses and Other Current Liabilities Accrued expenses and other current liabilities consisted of the following at March 31, 2013 and December 31, 2012: March 31, December 31, (Unaudited) Compensation and benefits $ $ Deferred rent Professional fees Other accrued expenses Total accrued expenses and other current liabilities $ $ 7 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 10. Stock-Based Compensation The Snap Interactive, Inc. Amended and Restated 2011 Long-Term Incentive Plan (the “Plan”) permits the Company to award grants of stock options (both incentive stock options and non-qualified stock options), stock appreciation rights, restricted shares of common stock, restricted stock units, performance stock, dividend equivalent rights, and other stock-based awards and cash-based incentive awards to its employees (including an employee who is also a director or officer under certain circumstances), non-employee directors and consultants.The maximum number of shares of common stock that may be delivered pursuant to awards granted under the Plan is 7,500,000 shares, of which 100% may be delivered pursuant to incentive stock options.As of March 31, 2013, there were 2,962,545 shares available for future issuance under the Plan. Stock Options The following table summarizes the assumptions used in the Black-Scholes pricing model to estimate the fair value of the options granted during the three months ended March 31, 2013: Three Months Ended March 31, 2013 Expected volatility 263.55% Expected life of option 6.25 Years Risk free interest rate 1.10% Expected dividend yield 0% The expected life of the option awards is the period of time over which employees and non-employees are expected to hold their options prior to exercise.The expected life of options has been determined using the "simplified" method as prescribed by Staff Accounting Bulletin (“SAB”) 110, an amendment to SAB 107, which uses the midpoint between the vesting date and the end of the contractual term.The volatility of the Company’s common stock is calculated using the Company’s historical volatilities beginning at the grant date and going back for a period of time equal to the expected life of the award. The following table summarizes stock option activity for the three months ended March 31, 2013: Number of Options Weighted Average Exercise Price Stock Options: Outstanding at December 31, 2012 $ Granted Exercised - Expired or canceled, during the period ) Forfeited, during the period ) Outstanding at March 31, 2013 Exercisable at March 31, 2013 $ At March 31, 2013, the aggregate intrinsic value of stock options that were outstanding and exercisable was $99,435.At March 31, 2012, the aggregate intrinsic value of stock options that were outstanding and exercisable was $3,118,370 and $1,683,813, respectively.The intrinsic value for stock options is calculated based on the exercise price of the underlying awards and the fair value of such awards as of the period-end date. Stock-based compensation expense was $91,075 and $207,846 during the three months ended March 31, 2013 and 2012, respectively.We estimate potential forfeitures of stock awards and adjust recorded stock-based compensation expense accordingly.The estimate of forfeitures is adjusted over the requisite service period to the extent that actual forfeitures differ, or are expected to differ, from such estimates.Changes in estimated forfeitures are recognized through a cumulative catch-up adjustment in the period of change and will also impact the amount of stock-based compensation expense that is recognized in future periods.Based on the adjusted estimated forfeitures, the Company recorded a cumulative adjustment of $104,493 as a reduction of stock-based compensation expense during the three months ended March 31, 2013. Non-employee stock option activity is broken out for disclosure purposes below, but is included in total stock option activity on the previous page.The following table summarizes non-employee stock option activity for the three months ended March 31, 2013: Number of Options Weighted Average Exercise Price Non-employee Stock Options: Outstanding at December 31, 2012 $ Granted - Exercised - Expired or canceled, during the period ) Forfeited, during the period - Outstanding at March 31, 2013 Exercisable at March 31, 2013 $ At March 31, 2013, the aggregate intrinsic value of non-employee stock options that were outstanding and exercisable was $0.At March 31, 2012, the aggregate intrinsic value of non-employee stock options that were outstanding and exercisable was $312,410 and $293,410, respectively. Stock-based compensation expense relating to non-employee stock options was $0 and $9,300 during the three months ended March 31, 2013 and 2012, respectively.The Company revalues non-employee stock options at each reporting period and for the three months ended March 31, 2013, the Company recorded an adjustment of $19,739 to reduce the inception to date expense related to one non-employee’s stock options. 8 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following table summarizes unvested stock option activity for the three months ended March 31, 2013: Number of Options Weighted Average Grant Date Fair Value Unvested Stock Options: Unvested stock options outstanding at December 31, 2012 $ Granted Vested ) Forfeited, during the period ) Unvested stock options outstanding at March 31, 2013 $ There was $1,524,777 and $1,322,139 of total unrecognized compensation expense related to unvested stock options at March 31, 2013 and 2012, respectively, which is expected to be recognized over a weighted average remaining vesting period of 2.51 and 2.85 years, respectively. At March 31, 2013, there was $158,890 of total unrecognized compensation expense related to unvested non-employee stock options, which is expected to be recognized over a weighted average period of 1.36 years.At March 31, 2012, there was $16,663 of total unrecognized compensation expense related to unvested non-employee stock options, which is expected to be recognized over a weighted average period of 0.44 years. Restricted Stock Awards (“RSAs”) The following table summarizes restricted stock award activity for the three months ended March 31, 2013: Number of RSAs Weighted Average Grant Date Fair Value Restricted Stock Awards: Outstanding at December 31, 2012 $ Granted Vested - Forfeited, during the period - Outstanding at March 31, 2013 $ At March 31, 2013, there was $3,205,338 of total unrecognized compensation expense related to unvested restricted stock awards, which is expected to be recognized over a weighted average period of 8.79 years.At March 31, 2012, there was $3,041,956 of total unrecognized compensation expense related to unvested restricted stock awards, which is expected to be recognized over a weighted average period of 9.69 years. These shares have voting rights, but are not transferable and are not considered outstanding as of March 31, 2013 as they had not vested.Accordingly, 5,325,000 shares were recorded as issued on the Company’s Consolidated Balance Sheet at March 31, 2013. Stock-based compensation expense relating to restricted stock awards was $88,365 and $77,437 for the three months ended March 31, 2013 and 2012, respectively. 9 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 11. Common Stock Purchase Warrants In January 2011, we completed an equity financing that raised gross proceeds of$8,500,000 from the issuance of 4,250,000 shares of common stock at a price of $2.00 per share and warrants to purchase an aggregate of 2,125,000 shares of common stock.The warrants are exercisable any time on or before January 19, 2016 and have an exercise price of $2.50 per share.We received $7,915,700 in net proceeds from the equity financing after deducting offering expenses of $584,300.The exercise price of the warrants and number of shares of common stock to be received upon the exercise of the warrants are subject to adjustment for reverse and forward stock splits, stock dividends, stock combinations and other similar transactions. We also issued warrants to purchase 255,000 shares of our common stock to the placement agent and our advisors in January 2011 in connection with the equity financing as consideration for their services.These warrants have the same terms, including exercise price, registration rights and expiration, as the warrants issued to the investors in the equity financing. Warrant Liability In connection with the issuance of these warrants, the Company recorded a warrant liability on its Consolidated Balance Sheet based on the estimated fair value of the common stock warrants at the issuance date.The warrants are valued at the end of each reporting period with changes recorded as mark-to-market adjustment on warrant liability on the Company’s Consolidated Statement of Operations.The fair value of these warrants was $515,350 and $1,616,325 at March 31, 2013 and December 31, 2012, respectively, based on a model developed with the assistance of an independent third-party valuation expert. The mark-to-market income (expense) on these warrants was $1,100,975 and ($1,288,375) for the three months endedMarch 31, 2013and 2012,respectively, and was not presented within our loss from operations. Common Stock Issued for Warrants Exercised In April 2011, we issued 37,500 shares of our common stock and received net proceeds of $88,125 after an investor exercised warrants issued in our equity financing at an exercise price of $2.50 per share. The following table summarizes warrant activity for the three months ended March 31, 2013: Number of Warrants Weighted Average Exercise Price Stock Warrants: Outstanding at December 31, 2012 $ Granted - Exercised - Forfeited - Outstanding at March 31, 2013 Warrants exercisable at March 31, 2013 $ 10 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 12. Common Stock Issued for Domain Name On January 23, 2013, the Company issued 100,000 shares of common stock with a fair value of $100,000 to an unrelated third party in exchange for the AYI.com domain name.For the three months ended March 31, 2013, $100,000 was recorded to fixed assets and intangible assets for the new domain name, and $100 and $99,900 were recorded to common stock and additional paid-in capital, respectively. 13. Net Loss Per Common Share Basic net loss per common share is computed based upon the weighted average number of common shares outstanding as defined by ASC No. 260, Earnings Per Share. Diluted net loss per common share includes the dilutive effects of stock options, stock equivalents and warrants.To the extent stock options, stock equivalents and warrants are antidilutive, they are excluded from the calculation of diluted net loss per share.For the three months ended March 31, 2013, 6,439,955 shares issuable upon the exercise of stock options and warrants were not included in the computation of diluted net loss per share because their inclusion would be antidilutive.For the three months ended March 31, 2012, 6,441,455 shares issuable upon the exercise of stock options and warrants were not included in the computation of net loss per share because their inclusion would be antidilutive. The following table provides a reconciliation of the numerator and denominator used in computing basic and diluted net loss per common share for the three months ended March 31, 2013 and 2012: Three Months Ended March 31, Numerator: Net loss $ ) $ ) Denominator: Basic shares: Weighted-average common shares outstanding Diluted shares: Weighted-averagecommon shares used to compute basic net loss per common share Add: Weighted average shares assumed to be issued upon conversion of convertible notes as of the date of issuance - - Warrants and options as of beginning of period - - Weighted-average commonshares used to compute diluted net loss per commonshare Net loss percommon share: Basic $ ) $ ) Diluted $ ) $ ) 11 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 14. Commitments Operating Lease Agreements On May 23, 2011, the Company executed a 46-month non-cancelable operating lease for corporate office space.The lease began on June 1, 2011 and expires on March 30, 2015.Total base rent due during the term of the lease is $973,595.Monthly rent escalates during the term, but is recorded on a straight-line basis over the term of the lease.The Company can terminate the final five months of the lease with eight months prior notice and the payment of unamortized costs.Rent expense under this lease for the three months ended March 31, 2013 and 2012 was $63,495. During 2012, the Company entered into three separate two-year lease agreements with HP for equipment and certain financed items.Monthly rent expense for the three leases is $8,649 until January 2014, and then $6,584 per month until September 2014.Rent expense under the HP leases totaled $25,948 and $4,130 for the three months ended March 31, 2013 and 2012, respectively.On January 11, 2013, the Company obtained a letter of credit from JP Morgan Chase Bank, N.A. in the amount of $200,000, in favor of HP. This letter of credit will expire on January 31, 2014. The Company entered into a two-year service agreement with Equinix Operating Co., Inc. (“Equinix”) whereby Equinix will provide certain products and services to the Company from January 2013 to January 31, 2015.Pursuant to the service agreement, the Company has agreed to pay monthly recurring fees in the amount of $8,450 as well as nonrecurring fees totaling $9,700.The agreement will automatically renew for additional service terms of twelve months unless terminated earlier by either party.Hosting expense under this lease for the three months ended March 31, 2013 totaled $31,670. 15. Related Party Transactions During the three months ended March 31, 2013, there were no material changes to the Company’s transactions with related parties from those disclosed in “Note 14. Related Party Transactions” in the notes to the consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, filed with the SEC on March 14, 2013 which disclosure is hereby incorporated by reference herein, except for the following: At March 31, 2013, the Company had notes receivable in the aggregate amount of $166,885 due from current and former employees (see Note 7). On April 10, 2013, the Company awarded Clifford Lerner, the Company’s President and Chief Executive Officer, 5,000,000 restricted shares of common stock (See Note 16). On April 10, 2013, the Company awarded Jon Pedersen, the Company’s Chief Financial Officer, 480,000 restricted shares of common stock.The Company also granted Mr. Pedersen a stock option to purchase 700,000 shares of the Company’s common stock at an exercise price of $0.52 per share (See Note 16). 16. Subsequent Events On April 4, 2013, the Company amended its letter of credit from JP Morgan Chase Bank, N.A., increasing it from $200,000 to $250,000, in favor of HP (See Note 14). This letter of credit will expire on January 31, 2014. On April 10, 2013, the Company awarded Mr. Lerner 5,000,000 restricted shares of common stock.Pursuant to the terms of the restricted stock award agreement, (i) fifty percent (50%) of the restricted shares will vest on the third anniversary of grant date, and (ii) the remaining fifty percent (50%) shares will vest on the fourth anniversary of grant date; provided, that any unvested shares will immediately vest on the effective date of a change in control. On April 10, 2013, the Company awarded Mr. Pedersen 480,000 restricted shares of common stock.Pursuant to the terms of the restricted stock award agreement, (i) fifty percent (50%) of the restricted shares will vest on the third anniversary of grant date, and (ii) the remaining fifty percent (50%) of the shares will vest on the fourth anniversary of grant date; provided, that any unvested shares will immediately vest on the effective date of a change in control. On April 10, 2013, the Company also awarded Mr. Pedersen a stock option to purchase 700,000 shares of the Company’s common stock at an exercise price of $0.52 per share.The shares of common stock underlying Mr. Pedersen’s stock option will vest one-fourth on each of the first, second, third and fourth anniversaries of the date of grant; provided, that (i) upon the effective date of a “change in control,” 50% of all then unvested shares of common stock underlying the option will vest immediately and the remaining unvested shares of common stock underlying the option will vest on the earlier of (a) the original vesting date or (b) equally on the first and second anniversary of the effective date of the change in control (subject to early termination or forfeiture in accordance with the terms of the stock option agreement), (ii) any vested options will be forfeited immediately upon violation of any non-competition or non-solicitation agreement between the Company and Mr. Pedersen and (iii) upon termination of Mr. Pedersen’s employment without cause, the option will remain exercisable until the tenth anniversary of the date of grant, to the extent the shares underlying the option are vested. 12 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis of Financial Condition and Results of Operations is intended to provide a reader of our financial statements with a narrative from the perspective of our management on our financial condition, results of operations, liquidity, and certain other factors that may affect our future results. The following discussion and analysis should be read in conjunction with: (i) the accompanying unaudited condensed consolidated financial statements and notes thereto for the three months ended March 31, 2013, (ii) the consolidated financial statements and notes thereto for the year ended December 31, 2012 included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) on March 14, 2013 and (iii) the discussion under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of our Annual Report on Form 10-K.Aside from certain information as of December 31, 2012, all amounts herein are unaudited.Unless the context otherwise indicates, references to “Snap,” “we,” “our,” “us” and the “Company” refer to Snap Interactive, Inc. and its subsidiaries. Forward-Looking Statements In addition to historical financial information, the following discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions.See “Forward-Looking Statements.”Our results and the timing of selected events may differ materially from those anticipated in these forward-looking statements as a result of many factors, including those discussed under “Item 1A. Risk Factors” of our most recent Annual Report on Form 10-K. Overview We are an Internet company providing services in the expanding social dating market.We own and operate a dating and social discovery software application under the AYI brand that can be accessed on Facebook®, mobile devices such as iPhone® and Android®, as well as a stand-alone website.Our application is fully integrated across all gateways we offer and incorporates the Facebook Connect® integration tool, which allows users to “connect” their Facebook profile and friends to our website.Since August 2007, AYI has been one of the leading dating applications on Facebook based on the publicly reported number of DAUs and MAUs. As of May 3, 2013, we had more than 3.0million MAUs of the AYI application on Facebook platform.We primarily generate revenue from subscription fees and, as of May 3, 2013, we had approximately 84,000active subscribers. The number of our DAUs and MAUs as reported by Facebook, which includes non-paying users and paying subscribers, varies greatly on a daily and monthly basis, and is greater than the number of our active subscribers for any same measurement period. We believe that our extensive user base and scale of Facebook connected profiles allows us to create a one-of-a-kind experience for users looking to meet people with similar interests. Operational and Financial Highlights During the first quarter of 2013, we executed key components of our 2013 objectives, including: ● Weacquired and transitioned to the “AYI.com” domain from AreYouInterested.com; ● We rebranded to “AYI”, a shorter name that is easier for our users to remember; and ● We launched new “social” features for AYI that aredesigned to integrate a user’s interest and social graphs into the online dating experience. For the remainder of 2013, our business objectives include: ● Building a recognizable brand for AYI by expanding our advertising and marketing efforts beyond pure user acquisition; ● Increasing the amount of resources devoted to mobile initiatives and increasing userengagement on our mobile application, particularly with regard to Android and mobile web; ● Increasing our rate of advertising and marketing expenditures to increase traffic to the AYI brand; and ● Growing our base of paid subscribers. 13 How We Generate Revenue We generate the majority of our revenue through subscription fees and premium sales on our AYI application.Most of our revenue is generated from subscriptions originating on our AYI Facebook application, and a significant amount of our revenue is being generated through subscriptions on our mobile platforms.We also generate a small portion of our revenue through advertisements on our application and micro-transactions that allow users to access certain other premium features. Our users have a variety of methods by which to purchase subscriptions to AYI.Users can pay by credit card, PayPal, direct debit, Boku, or as an In-App purchase through Apple Inc.’s iPhone App Store.Pursuant to Apple Inc.’s terms of service, Apple Inc. retains 30% of the revenue that is generated from sales on our iPhone application through In-App purchases in the United States.Regardless of which payment method is utilized, users may access the AYI application through any of the gateways we offer. We recognize revenue from monthly premium subscription fees in the month in which the services are provided.Revenues are presented net of refunds, credits, and known and estimated credit card chargebacks.During 2012, subscriptions were offered in durations of one-, three- and six-month terms.A twelve-month subscription term was added in February 2012.Longer-term plans (those with durations longer than one month) are generally available at discounted monthly rates.All subscription fees, however, are collected at the time of purchase regardless of the length of the subscription term.Revenues from multi-month subscriptions are recognized over the length of the subscription term rather than when the subscription is purchased.Pursuant to our terms of service, subscriptions automatically renew for periods of the same length as the original subscription term until subscribers terminate their subscriptions. During August 2012, in conjunction with the launch of the AYI application, we introduced micro-transactions to allow users to access certain premium features by paying for such features without purchasing a recurring subscription.While micro-transactions are not a significant driver of revenue at this time, we believe that such micro-transactions may increase user engagement with the application and increase the likelihood that they will become a subscriber.Revenue from micro-transactions is recognized over a two-month period. We recognize advertising revenue as earned on a “click-through,” impression, registration or subscription basis. Key Metrics Our management relies on certain performance indicators to manage and evaluate our business.The key performance indicators set forth below help us evaluate growth trends, establish budgets, measure the effectiveness of our advertising and marketing efforts and assess operational efficiencies.We discuss revenue and net cash used in operating activities under ‟Results of Operations” and ‟Liquidity and Capital Resources” below.Deferred revenue and bookings, additional measures of our performance, are also discussed below. Three Months Ended March 31, Consolidated Statements of Operations Data: Total revenues $ $ Consolidated Balance Sheets Data: Deferred revenue (at period end) $ $ Consolidated Statements of Cash Flows Data: Net cash used in operating activities $ ) $ ) 14 Deferred Revenue Revenues from multi-month subscriptions are recognized over the length of the subscription term rather than when the subscription is purchased.Because a significant amount of our subscription sales occurred from subscriptions with a term of three or more months, we apportion that revenue over the duration of the subscription term even though it is collected in full at the time of purchase.The difference between the gross cash receipts collected and the revenue recognized to date from those sales is reported as deferred revenue. Bookings Bookings is a non-GAAP financial measure representing the aggregate dollar value of subscription fees and micro-transactions received during the period.We calculate bookings as subscription revenue recognized during the period plus the change in deferred revenue during the period.We record subscription revenue from subscription fees and micro-transactions as deferred revenue and then recognize that revenue ratably over the length of the subscription term.In addition to subscription revenue, bookings is a “top-line” financial metric that we use to manage our business.We believe that this non-GAAP financial measure is useful in evaluating our business because we believe, as compared to subscription revenue, it is a better indicator of the subscription activity in a given period.In addition, we use bookings to evaluate our results of operations as well as to assess the effectiveness of, and plan future, user acquisition campaigns. Over the long term, the factors impacting our bookings and subscription revenue are the same.However, in the short term, factors exist that may cause subscription revenue to exceed or be less than bookings in any period.While we believe that bookings is useful in evaluating our business, it should be considered as supplemental in nature and it is not meant to be a substitute for subscription revenue recognized in accordance with generally accepted accounting principles in the United States of America (“GAAP”). The following table presents a reconciliation of subscription revenue to bookings for each of the periods presented: ThreeMonthsEnded March 31, Reconciliation of Subscription Revenue to Bookings Subscription revenue $ $ Change in deferred revenue Bookings $ $ Limitations of Bookings Some limitations of bookings as a financial measure include that: ● Bookings does not reflect that we recognize revenue from subscription fees and micro-transactions over the length of the subscription term; and ● Other companies, including companies in our industry, may calculate bookings differently or choose not to calculate bookings at all, which reduces its usefulness as a comparative measure. Because of these limitations, you should consider bookings along with other financial performance measures, including total revenues, subscription revenue, deferred revenue, net loss and our financial results presented in accordance with GAAP. Results of Operations The following table sets forth Consolidated Statements of Operations data for each of the periods indicated as a percentage of total revenues. ThreeMonthsEnded March 31, Total revenues 100.0% 100.0% Costs and expenses: Programming, hosting and technology 39.9% 15.7% Compensation 23.0% 15.8% Professional fees 7.7% 2.6% Advertising and marketing 32.6% 78.7% General and administrative 33.0% 17.1% Total costs and expenses 136.2% 129.9% Loss from operations (36.2)% (29.9)% Interest income, net 0.0% 0.1% Mark-to-market adjustment on warrant liability 31.7% (22.4)% Net loss before income taxes (4.5)% (52.1)% Provision for income taxes 0.0% 0.0% Net loss (4.5)% (52.1)% 15 Three Months Ended March 31, 2013 Compared to Three Months Ended March 31, 2012 Revenues Revenues decreased to $3,469,560 for the three months ended March 31, 2013, from $5,745,452 for the three months ended March 31, 2012.The decrease is primarily related to lower revenues from subscription sales on theAYI brand in the three months ended March 31, 2013 as compared to the three months ended March 31, 2012.We believe the decrease in revenues from subscription sales for the three months ended March 31, 2013 primarily resulted from our decreased advertising and marketing expense for the period as compared to the three months ended March 31, 2012.We intentionally decreased our user acquisition campaigns beginning in the second quarter of 2012, which primarily affected new subscriptions.From the second quarter of 2012 through January 2013, we focused on rebuilding, testing and optimizing the redesigned AYI application.We began to increase user acquisition campaigns in January 2013.The following table sets forth our subscription revenue, advertising revenue and total revenues for the three months ended March 31, 2013 and the three months ended March 31, 2012, the decrease between those periods, the percentage decrease between those periods, and the percentage of total revenue that each represented for those periods: % Revenue ThreeMonthsEnded ThreeMonthsEnded March 31, March 31, Decrease %Decrease Subscription revenue $ $ $ ) (38.6)% 98.8% 97.2% Advertising revenue ) (73.9)% 1.2% 2.8% Total revenues $ $ $ ) (39.6)% 100.0% 100.0% Subscription – The results for the three months ended March 31, 2013 reflect a decrease in subscription revenue of $2,158,147, or 38.6%, as compared to the three months ended March 31, 2012.The decrease in subscription revenue for the three months ended March 31, 2013, was primarily driven by a decrease in our marketing and advertisingexpense versus the prior year period, which primarily affects new subscriptions.Subscription revenue as a percentage of total revenue was 98.8% for the three months ended March 31, 2013, as compared to 97.2% for the three months ended March 31, 2012. Advertising – The results for the three months ended March 31, 2013 reflect a decrease in advertising revenue of $117,745, or 73.9%, as compared to the three months ended March 31, 2012. The decrease in advertising revenue for the three months ended March 31, 2013 was due to the Company discontinuing online advertising campaigns in February 2013 in order to focus on improving a user’s experience on AYI, which we believe will be more valuable in the long-term.Advertising revenue as a percentage of total revenue was 1.2% for the three months ended March 31, 2013, as compared to 2.8% for the three months ended March 31, 2012. 16 Costs and Expenses Total costs and expenses for the three months ended March 31, 2013 reflect a decrease in costs and expenses of $2,733,975, or 36.6%, as compared to the three months ended March 31, 2012.The following table presents our costs and expenses for the three months ended March 31, 2013 and the three months ended March 31, 2012, the increase or decrease between those periods, and the percentage increase or decrease between those periods: ThreeMonthsEnded March 31, Increase %Increase (Decrease) (Decrease) Programming, hosting and technology $ $ $ 53.6% Compensation ) (12.1)% Professional fees 80.1% Advertising and marketing ) (75.0)% General and administrative 16.4% Total costs and expenses $ $ $ ) (36.6)% Programming, Hosting and Technology – The results for the three months ended March 31, 2013 reflect an increase in programming, hosting and technology expense of $483,271, or 53.6%, as compared to the three months ended March 31, 2012.The increase in development expense for the three months ended March 31, 2013, was primarily driven by increased salary expenses dueto expansion of our engineering and development staff, increased consulting expense and increased expenses related to hosting and bandwidth, primarily to support the redesigned AYI application. Programming, hosting and technology expense as a percentage of total revenues was 39.9% for the three months ended March 31, 2013, as compared to 15.7% for the three months ended March 31, 2012. Compensation – The results for the three months ended March 31, 2013 reflect a decrease in compensation expense, which excludes the cost of developers and programmers included in programming, hosting and technology expense above, of $109,278, or 12.1%, as compared to the three months ended March 31, 2012.The decrease in compensation expense for the three months ended March 31, 2013 was primarily driven by decreased headcount in management and support areas as compared to the first quarter of 2012.We anticipate increased compensation expense in future periods as we expect to hire additional employees during the remainder of 2013.Compensation expense as a percentage of total revenues was 23.0% for the three months ended March 31, 2013, as compared to 15.8% for the three months ended March 31, 2012. Professional fees – The results for the three months ended March 31, 2013 reflect an increase in professional fees of $118,787, or 80.1%, as compared to the three months ended March 31, 2012.The increase in professional fees for the three months ended March 31, 2013, was primarily driven by an increase in accounting fees as a result of the change in accounting firms and an increase in legal expenses.Professional fees as a percentage of total revenues were 7.7% for the three months ended March 31, 2013, as compared to 2.6% for the three months ended March 31, 2012. Advertising and Marketing – The results for the three months ended March 31, 2013 reflect a decrease in advertising and marketing expense of $3,388,561, or 75.0%, as compared to the three months ended March 31, 2012.The decrease in advertising and marketing expense for the three months ended March 31, 2013, as compared to the prior year period, was primarily driven by decreasing the number of user acquisition campaigns.We also significantly reduced our rate of advertising and marketing expense as we focused on the optimization of the redesigned AYI application. We anticipate that advertising and marketing expense will increase during the remainder of 2013 (as compared to our advertising and marketing expense for the first quarter of 2013) as we promote the redesigned AYI application. Advertising and marketing expense as a percentage of total revenues was 32.6% for the three months ended March 31, 2013, as compared to 78.7% for the three months ended March 31, 2012. General and Administrative – The results for the three months ended March 31, 2013 reflect an increase in general and administrative expense of $161,806, or 16.4%, as compared to the three months ended March 31, 2012.The increase in general and administrative expense for the three months ended March 31, 2013, as compared to the prior year period, was primarily driven by increases in branding and public relations expenses, other employee related expenses and other increased costs associated with the overall expansion of our business.General and administrative expense as a percentage of total revenues was 33.0% for the three months ended March 31, 2013, as compared to 17.1% for the three months ended March 31, 2012. 17 Non-Operating Income The following table presents the components of non-operating income for the three months ended March 31, 2013 and the three months ended March 31, 2012, the increase or decrease between those periods and the percentage increase or decrease between those periods: Three Months Ended March 31, Increase % Increase (Decrease) (Decrease) Interest income, net $ $ $ ) (80.5)% Mark-to-market adjustment on warrant liability ) (185.5)% Other income (expense) - Total non-operating income (expense) $ $ ) $ (186.2)% Interest Income, net Interest income, net for the three months ended March 31, 2013 was $1,665, a decrease of $6,868, or 80.5%, as compared to $8,533 for the three months ended March 31, 2012.Interest income, net represented 0.0% and 0.1% of total revenues for the three months ended March 31, 2013 and 2012, respectively. Mark-to-Market Adjustment Our warrant liability is marked-to-market at each reporting period, with changes in fair value reported in earnings.The mark-to-market income of $1,100,975 for the three months ended March 31, 2013 and expense of $1,288,375 for the three months ended March 31, 2012 represented the changes in fair value of the warrant liability during those periods. 18 Liquidity and Capital Resources Three MonthsEnded March 31, Consolidated Statements of Cash Flows Data: Net cash used in operating activities $ ) $ ) Net cash provided by (used in) investing activities ) Net cash provided by financing activities - - Netincrease in cashand cash equivalents $ ) $ We have historically financed our operations through cash generated from our equity financing in January 2011, subscription fees received from our application, fees for premium features on our application and revenues derived from advertisements purchased on our application. As of March 31, 2013, we had $4,164,286 in cash and cash equivalents, as compared to cash and cash equivalents of $5,357,596 as of December 31, 2012. Historically, our working capital has been generated through operations and equity offerings.If we continue to grow and expand our operations, our need for working capital will increase.We do not anticipate being profitable during 2013 because we intend to increase our marketing and advertising expense during the remainder of 2013 (as compared to our advertising and marketing expense for the first quarter of 2013) to acquire new users and create brand awareness and we expect to hire additional employees.We expect that our cash and cash equivalents will further decrease during 2013.We intend to finance our growth with cash on hand, cash provided from operations, borrowings, debt or equity offerings, or some combination thereof.We believe that our cash provided from operations and cash on hand will provide sufficient capital to fund our operations for the next twelve months. A significant portion of our expenses is related to user acquisition costs.Our marketing and advertising expenses are primarily spent on channels where we can estimate the return on investment without long-term commitments.Accordingly, we can adjust our marketing and advertising expenditures quickly based on the expected return on investment, which provides flexibility and enables us to manage our marketing and advertising expense. Operating Activities Net cash used in operating activities was $1,171,845 for the three months ended March 31, 2013, as compared to net cash used in operating activities of $1,559,907 for the three months ended March 31, 2012. This decrease of $388,062 is primarily a result of the decrease in net loss, which was the result of the mark-to-market income of $1,100,975 and lower advertising and marketing expense as described above, as well as decreases in the credit card holdback receivable and accounts receivable, and an increase in accounts payable and accrued expenses. These uses of cash were offset in part by an increase in restricted cash and a decrease in deferred revenue. Significant items impacting cash flow in the three months ended March 31, 2013 included significant cash outlays relating to advertising and marketing expense and increases in programming, hosting and technology expense, branding, public relations, investor relations, audit fees and salaries and related benefits associated with the growth of our business. These uses of cash were offset in part by collections in subscription revenues received during the period. During the three months ended March 31, 2012, one of the Company’s credit card processors experienced a technical problem in processing transactions for the Company, which resulted in the delayed settlement of certain recurring subscription payments. Because of the delay, approximately $500,000 of transactions that would have normally settled during February or March 2012 settled in April 2012, which negatively impacted the Company’s net cash used in operating activities for the quarter ended March 31, 2012. Substantially all of the affected transactions were settled in April 2012 and there was a corresponding benefit to the Company’s net cash used in operating activities for the quarter ended June 30, 2012. Significant items impacting cash flow in the three months ended March 31, 2012 included increased cash outlays relating to advertising and marketing spending, an increase insalaries and related benefits associated withthe growth of the Company’s business, the annual bonus payment of $604,000 paid in February 2012 and the delay in credit card collections noted above. These uses of cash were offset in part by increased collections on subscription revenue streams and payments received from the growth of advertising revenue during the period. Investing Activities Cash provided by (used in) investing activities for the three months ended March 31, 2013 and 2012 was ($21,465)and $3,009,837, respectively.Cash used in investing activities included purchases of property and equipment totaling $20,296 and $2,677 during the three months ended March 31, 2013 and 2012, respectively.These purchases consisted primarily of computers and servers during the periods.We continue to invest in technology hardware and software to support our growth.Purchases of property and equipment may vary from period to period due to the timing of the expansion of our operations and software development. Redemption of investments during the three months ended March 31, 2012 totaled $1,250,000 and consisted of redemptions of our certificates of deposit and U.S. Treasury notes purchased in the prior year.In addition, we reclassified $1,753,850 of investments nearing maturity to cash and cash equivalents during the three months ended March 31, 2012.We also received cash during the three months ended March 31, 2012 through the partial repayment of a note receivable issued to an employee. Financing Activities There was no cash provided by financing activities for the three months ended March 31, 2013 and 2012. 19 Off-Balance Sheet Arrangements As of March 31, 2013, we did not have any off-balance sheet arrangements. Contractual Obligations and Commitments During the three months ended March 31, 2013, there were no material changes to the Company’s contractual obligations and commitments from those disclosed in “Note 13. Commitments” in the Notes to the Condensed Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, 2012, filed with the SEC on March 14, 2013, which is hereby incorporated by reference herein. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based upon our condensed consolidated financial statements that have been prepared in accordance withGAAP.The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Significant estimates relied upon in preparing these financial statements include the provision for future credit card chargebacks and refunds on subscription revenue, estimates used to determine the fair value of our common stock, stock options, non-cash capital stock issuances, stock-based compensation and common stock warrants, collectability of our accounts receivable and the valuation allowance on deferred tax assets.Management evaluates these estimates on an ongoing basis.Changes in estimates are recorded in the period in which they become known. We base estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ from our estimates. During the three months ended March 31, 2013, there were no material changes to our significant accounting policies from those contained in our Annual Report on Form 10-K for the year ended December 31, 2012, filed with the SEC on March 14, 2013, which are hereby incorporated by reference herein. 20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, including our chief executive officer and chief financial officer, evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under theExchange Act) as of the end of the period covered by this report.Our management does not expect that our disclosure controls and procedures will prevent all error and all fraud.In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Based on the evaluation as of March 31, 2013, for the reasons set forth below, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures were noteffective to provide reasonableassurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company's annual or interim financial statements will not be prevented or detected on a timely basis. In its assessment oftheeffectiveness of internal control our financial reporting as of March 31, 2013, the Company determined thatthe following item constituted a material weakness: ● The Company does not have an independent audit committee in place, which would provide oversight of the Company’s officers, operations and financial reporting function. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting (as defined in Rules 13a-15(f) or 15d-15(f) under the Exchange Act) during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 21 PART II: OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS To the best of our knowledge, there are no material pending legal proceedings to which we are a party or of which any of our property is the subject. ITEM 1A. RISK FACTORS There were no material changes to the Risk Factors disclosed in “Item 1A.Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2012.For more information concerning our risk factors, please see “Item 1A. Risk Factors” of our Annual Report on Form 10-K. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURES None. ITEM 5.OTHER INFORMATION None. 22 ITEM 6. EXHIBITS (a) Exhibits required by Item 601 of Regulation S-K. Exhibit Number Description Certificate of Incorporation, dated July 19, 2005 (incorporated by reference to Exhibit 3.1 to the Registration Statement on Form S-1 of the Company filed on February 11, 2011 by the Company with the SEC). Amendment to Certificate of Incorporation, dated November 20, 2007 (incorporated by reference to Exhibit 3.2 to the Registration Statement on Form S-1 of the Company filed on February 11, 2011 by the Company with the SEC). Amended and Restated By-Laws of Snap Interactive, Inc., as amended April 19, 2012 (incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K of the Company filed on April 25, 2012 by the Company with the SEC). Severance and General Release Agreement, dated as of January 31, 2013, by and between Darrell Lerner and Snap Interactive, Inc. (incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K of the Company filed on February 5, 2013 by the Company with the SEC). Restricted Stock Award Agreement, dated as of January 31, 2013, by and between Darrell Lerner and Snap Interactive, Inc. (incorporated by reference to Exhibit 10.2 to the Current Report on Form 8-K of the Company filed on February 5, 2013 by the Company with the SEC). Consulting Agreement, dated as of January 31, 2013, by and between Darrell Lerner and Snap Interactive, Inc. (incorporated by reference to Exhibit 10.3 to the Current Report on Form 8-K of the Company filed on February 5, 2013 by the Company with the SEC). Subscription Agreement, dated as of January 31, 2013, by and among Darrell Lerner, DCL Ventures, Inc., and Snap Interactive, Inc. (incorporated by reference to Exhibit 10.4 to the Current Report on Form 8-K of the Company filed on February 5, 2013 by the Company with the SEC). 10.5† Executive Employment Agreement, dated April 9, 2013, by and between Snap Interactive, Inc. and Clifford Lerner (incorporated by reference to Exhibit 10.4 to the Post-Effective Amendment No. 3 to the Registration Statement on Form S-1 filed on April 11, 2013, by the Company with the SEC). 10.6† Amended and Restated Executive Employment Agreement, dated April 9, 2013, by and between Snap Interactive, Inc. and Jon D. Pedersen, Sr. (incorporated by reference to Exhibit 10.4 to the Post-Effective Amendment No. 3 to the Registration Statement on Form S-1 filed on April 11, 2013, by the Company with the SEC). 31.1 * Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 * Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 * Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101** The following materials from the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2013, formatted in XBRL (eXtensible Business Reporting Language), (i) Condensed Consolidated Balance Sheets, (ii) Condensed Consolidated Statements of Operations, (iii) Condensed Consolidated Statement of Changes in Stockholders’ Equity, (iv) Condensed Consolidated Statements of Cash Flows and (v) Notes to Condensed Consolidated Financial Statements. † Management contract or compensatory plan arrangement. *Filed herewith. ** Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 23 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SNAP INTERACTIVE, INC. Date:May 9, 2013 By: /s/ Clifford Lerner Clifford Lerner President and Chief Executive Officer (Principal Executive Officer) Date:May 9, 2013 By: /s/ Jon D. Pedersen, Sr. Jon D. Pedersen, Sr. Chief Financial Officer (Principal Financial and Accounting Officer) 24
